Citation Nr: 0620890	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-37 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertensive 
arteriosclerotic cardiovascular disease, to include as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for arthritis of the 
hands, toes, elbows, knees, and shoulders, to include as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for bilateral 
cataracts, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to an increased initial rating for diabetes 
mellitus, currently rated as 20 percent disabling.

5.  Entitlement to a compensable rating for diabetic 
retinopathy.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted the veteran's 
claim for diabetes mellitus with nonproliferative 
retinopathy, and awarded a 20 percent disability rating, 
effective July 9, 2001, and denied the veteran's claims for 
service connection for hypertensive arteriosclerotic 
cardiovascular disease; service connection for arthritis of 
the hands, toes, elbows, knees, and shoulders; and bilateral 
cataracts, each to include as secondary to service-connected 
diabetes mellitus.  In June 2005, the veteran testified 
before the Board at a hearing that was held at the RO.  

The claims for a compensable rating for diabetic retinopathy 
and for bilateral cataracts are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  The veteran has hypertensive arteriosclerotic 
cardiovascular disease (cardiovascular disease) that is 
related to and is aggravated by his service-connected 
diabetes mellitus.

2.  The veteran does not have a current diagnosis of 
arthritis in the toes, elbows, or left shoulder.

3.  The veteran's degenerative joint disease (arthritis) of 
the hands, knees, and right shoulder first manifested many 
years after service and is unrelated to any aspect thereof, 
including his service-connected diabetes mellitus.

4.  The veteran's service-connected diabetes mellitus is 
manifested by the need for daily oral hypoglycemic agents and 
dietary restrictions, but his physical activity has not been 
clinically regulated.


CONCLUSIONS OF LAW

1.  The veteran's cardiovascular disease is aggravated by the 
veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.310(a) (2005).

2.  Claimed arthritis of the toes, elbows, and left shoulder 
was not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  Arthritis of the hands, knees, and right shoulder was not 
incurred in or aggravated by the veteran's active service, 
and is not proximately due to or the result of his service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2005).

4.  The criteria for a rating higher than 20 percent for 
diabetes mellitus have not been met since July 9, 2001, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including cardiovascular disease and arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that he is entitled to service 
connection for hypertensive arteriosclerotic cardiovascular 
disease, and arthritis of the hands, toes, elbows, knees, and 
shoulders, each to include as secondary to service-connected 
diabetes mellitus.  The Board will address these claims in 
turn.

A.  Cardiovascular Disease

The veteran's service medical records are negative for any 
diagnosis or treatment of cardiovascular disease with the 
exception of a single complaint of tachycardia in February 
1977.  The veteran was not diagnosed with hypertension or any 
other cardiovascular condition.  On examination prior to 
separation, no cardiovascular abnormality was found.  As the 
veteran did not receive any additional treatment for any 
cardiovascular complaints, and no abnormality was noted on 
separation, the Board finds that the weight of the evidence 
does not establish chronicity in this case.  38 C.F.R. § 
3.303 (2005).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection of his 
cardiovascular disease.  38 C.F.R. § 3.303(b).  The veteran's 
post-service medical records indicate that he was first 
diagnosed with hypertension by his private primary care 
physician in September 2002.  The physician has not opined as 
to whether the veteran's cardiovascular disease is related to 
his period of active service or to his service-connected 
diabetes mellitus, as the veteran contends.

The veteran underwent VA cardiovascular examination in 
January 2003, July 2004, and October 2004.  On examination in 
January 2003, the veteran reported experiencing pricking 
chest pain for the past few years, and stated that he was 
hypertensive but not taking medication for control of that 
condition.  As a result of the examination, the veteran was 
diagnosed with hypertensive arteriosclerotic cardiovascular 
disease.  In a February 2003 addendum to the report of 
examination, the examiner noted that the veteran's latest 
examination for his diabetes mellitus condition did not show 
any form of retinopathy.  The absence of any retinopathy, 
combined with the fact that the veteran's cardiovascular 
disease and diabetes mellitus were diagnosed less than five 
years apart, made it unlikely that the heart condition was a 
direct complication of the diabetes.  Rather, the veteran's 
dyslipidemia and hypertension were the more likely 
contributory factors to the veteran's development of 
hypertensive arteriosclerotic cardiovascular disease.

The veteran was scheduled for an additional cardiovascular 
examination in July 2004, as a result of which he was 
diagnosed with hypertension and hypertensive arteriosclerotic 
cardiovascular disease with concentric left ventricular 
hypertrophy.  The examiner did not opine as to whether the 
veteran's cardiovascular disease is related to his period of 
active service or to his service-connected diabetes mellitus.

The veteran underwent VA examination for his diabetes 
mellitus condition in July 2004 with the same examiner who 
conducted the July 2004 cardiac examination.  In her report 
of examination, the examiner stated that long-standing 
diabetes mellitus hastens atherosclerosis which may give rise 
to hypertension.  Here, the veteran's diabetes mellitus was 
diagnosed in 1999, although he could have had subclinical 
diabetes prior to 1999 that was not diagnosed.  The 
undiagnosed diabetes mellitus could have hastened the 
formation of hypertension and atherosclerosis.  Because it 
was difficult in this case to pinpoint whether the veteran's 
hypertension or diabetes mellitus developed first, it was as 
likely as not that the hypertensive arteriosclerotic 
cardiovascular disease was secondary to the diabetes 
mellitus.

In order to resolve the conflicting February 2003 and July 
2004 opinions as to the etiology of the veteran's 
cardiovascular disease, an additional examiner reviewed the 
veteran's claims file in October 2004 prior to rendering an 
opinion.  The examiner at that time found that the veteran's 
cardiovascular disease was not likely a direct complication 
of his diabetes mellitus, but that it was likely aggravated 
by the diabetes mellitus.  The rationale for this opinion was 
that the microvascular complications of diabetes mellitus and 
hypertension, noted in the retina and kidneys, precede the 
macrovascular complications of diabetes mellitus, such as 
coronary artery disease or atherosclerosis in the major 
arteries.  Microvascular complications will be delayed if the 
patient's blood pressure and blood sugar levels are well 
controlled.  In this case, the veteran's latest opthamologic 
test results revealed diabetic retinopathy, but not 
hypertensive retinopathy, indicating that his diabetes 
mellitus was poorly controlled.  The examiner found that the 
presence of coronary artery disease, heart enlargement, and 
atherosclerosis in the veteran were due to multiple factors, 
including diabetes mellitus, hypertension, and dyslipidemia 
that led to endothelial cell damage.  Here, the onset of the 
veteran's diabetes and hypertension were at most five years 
apart, and were poorly controlled.  Microvascular 
complications such as diabetic retinopathy and nephropathy 
can be detected as early as five years from the onset of the 
diabetes mellitus if the condition is poorly controlled.  If 
the veteran did not have hypertension or dyslipidemia, his 
atherosclerosis may have presented much later.  Given the 
veteran's likely state of insulin resistance, however, it was 
more likely than not that the veteran's diabetes mellitus, 
dyslipidemia, and hypertension shared a common 
pathophysiology, which led to the atherosclerosis, but not 
the other way around.  Thus, the veteran's cardiovascular 
disease was not likely a direct complication of his diabetes 
mellitus, but it was likely aggravated by the diabetes 
mellitus.

Here, the first post-service clinical evidence related to the 
veteran's cardiovascular disease is dated in September 2002, 
many years after his separation from service.  He is 
accordingly not entitled to service connection on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

However, the veteran does not contend that his cardiovascular 
disease is a result of his active service, but rather that it 
is related to his service-connected diabetes mellitus.  
Specifically, he contends that his diabetes mellitus has 
aggravated his cardiovascular disease.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
such cases, however, only the portion attributable to the 
service-connected condition will qualify for compensation.  
In this case, the October 2004 examiner clarified the July 
2004 examiner's finding that there was a relationship between 
the veteran's diabetes mellitus and his cardiovascular 
disease by stating that the veteran's poorly controlled 
diabetes mellitus hastened his development of 
atherosclerosis, and thus his cardiovascular disease was 
aggravated by his service-connected diabetes mellitus.

In considering the October 2004 examiner's opinion, along 
with the other opinions of record, the Board finds it at 
least as likely as not that the veteran's cardiovascular 
disease is aggravated by his service-connected diabetes 
mellitus.  As such, the Board concludes that the veteran's 
claim for entitlement to service connection for hypertensive 
arteriosclerotic cardiovascular disease, as secondary to his 
service-connected diabetes mellitus, is warranted.  Hanson v. 
Derwinski, 1 Vet. App. 512 (1991).

B.  Arthritis

The veteran contends that he is entitled to service 
connection for arthritis of the hands, toes, elbows, knees, 
and shoulders.  He does not contend either that he first 
developed arthritis in service, or that he injured himself 
during service, but rather that he has developed arthritis 
after service as a result of his service-connected diabetes 
mellitus.

The veteran's service medical records are silent as to any 
orthopedic complaints, including findings of arthritis.  The 
Board therefore finds that the weight of the evidence does 
not establish chronicity in this case.  38 C.F.R. § 3.303 
(2005).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  Post-
service medical records show that the veteran received 
private treatment for arthritis of the hands beginning in 
February 2003 and for arthritis of the right shoulder 
beginning in 2004.  The veteran contends that his joints 
began hurting many years before this but that he did not seek 
medical attention.  A January 2003 VA examination of the 
joints revealed arthritis of the hands and knees, 
bilaterally, and of the right shoulder.  No arthritis was 
found in the toes, elbows, or left shoulder.  Neither the 
veteran's private physician nor the VA examiner opined as to 
whether the arthritis in the veteran's hands, knees, or right 
shoulder was related to his period of active service or to 
his service-connected diabetes mellitus.

Here, the first post-service X-ray evidence of arthritis in 
the hands, knees, and right shoulder is dated in February 
2003, many years after the veteran's separation from service.  
He is accordingly not entitled to service connection on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no probative evidence 
establishing a medical nexus between military service and the 
veteran's arthritis of the hands, knees, and right shoulder.  
Thus, service connection on a direct basis is not warranted.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Nor 
is service connection on a secondary basis warranted, as no 
relationship between the veteran's arthritis and his service-
connected diabetes mellitus has been found.

Additionally, as there is no evidence of arthritis in the 
toes, elbows, or left shoulder, the claim for service 
connection for arthritis in those joints must be denied. 
Specifically, the veteran's service medical records and post-
service VA medical records reflect no diagnosis of arthritis 
of the toes, elbows, or left shoulder.    Absent evidence of 
a current disability, service connection for arthritis of the 
toes, elbows, and left shoulder must be denied.

The Board has considered the veteran's claims that he had 
arthritis of the toes, elbows, and left shoulder, and his 
contentions as to the etiology of the arthritis in his hands, 
knees, and right shoulder.  However, as a layperson, the 
veteran is not competent to give a medical opinion on 
causation or aggravation of a medical condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  While 
the veteran can describe symptoms (including worsening of 
symptoms) that he experiences, he lacks the medical 
competence to relate those symptoms to his service, or to his 
service-connected diabetes mellitus.

As the preponderance of the evidence is against the claims 
for service connection for arthritis of the hands, toes, 
knees, elbows, and shoulders, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for this disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(2005).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2005).

The veteran asserts that a rating greater than 20 percent is 
warranted under DC 7913 because his diabetes mellitus is 
worse than the assigned rating provides.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim, and the appeal will be 
denied.

The veteran was diagnosed with diabetes mellitus in 1999.  A 
record of his initial diagnosis is not in the claims folder.  
According to VA and private examiners, the veteran's diabetes 
mellitus is under poor control.  The veteran has been advised 
to follow a restricted diet for control of his diabetes 
mellitus.  This diet consists of restricted calories and a 
low fat, low sugar, and low salt regimen.  

The veteran takes oral hypoglycemic agents to control his 
diabetes mellitus.  His dosages have increased periodically 
since the initial prescription.  He has not been prescribed 
insulin injections as a part of his control regimen.

In addressing the third criterion for a higher rating, there 
is no evidence in this case that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913).  On examination in September 2002, the 
veteran stated that he regularly jogged.  While the August 
2004 VA examiner noted that the veteran avoided strenuous 
activities after taking his medication for diabetes, it does 
not appear that the veteran has been advised to limit his 
physical activity; indeed, physical activity has been 
encouraged.  In order to meet a higher rating of 40 percent, 
the veteran must have been told that he should avoid any 
strenuous occupational or recreational activities.  See 38 
C.F.R. § 4.119, DC 7913 (emphasis added).  

The veteran has stated that his diabetes disability makes him 
less active than he used to be, and that he is easily winded.  
The more recent evidence does show that the veteran tires 
easily.  However, the level of the veteran's physical 
activity is not the appropriate standard by which to judge 
whether his activities are regulated.  While the veteran 
attributes his low level of activity to his diabetes, he, as 
a layperson, is not competent to provide a medical opinion as 
to the severity of his diabetes disability, including whether 
he is or is not capable of, or must avoid, strenuous 
occupational and recreational activities, due to diabetes.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The available 
evidence does not indicate that the veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities, as is required in order to merit a 
higher rating of 40 percent.  

While the veteran here has been prescribed a restricted diet 
and oral hypoglycemic agents in effort to control his 
diabetes, he has not been prescribed insulin or limited 
physical activity or advised to avoid recreational 
activities.  The veteran therefore does not meet the criteria 
for a higher rating of 40 percent.  38 C.F.R. § 4.119, DC 
7913.  As the preponderance of the evidence is against the 
claim for a higher rating, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

The Board finds that, since the effective date of service 
connection, there were no distinct periods of time during 
which the veteran's diabetes mellitus was more than 20 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2002, October 
2002, September 2003, March 2004, July 2004, and September 
2004; rating decisions in November 2002, February 2003, and 
November 2004; a statement of the case in July 2004; and a 
supplemental statement of the case in November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

Service connection for hypertensive arteriosclerotic 
cardiovascular disease is granted.

Service connection for arthritis of the hands, toes, knees, 
elbows, and shoulders is denied.

A rating greater than 20 percent for diabetes mellitus is 
denied.




REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral cataracts 
and for a compensable rating for diabetic retinopathy.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).

The veteran underwent VA examinations of the eyes in 
September 2002, January 2004, June 2004, and December 2004.  
At these examinations, the examiners addressed eye conditions 
including cataracts and diabetic retinopathy.  The Board 
finds that an additional examination and opinion are needed 
with regard to the veteran's bilateral cataracts.  The 
veteran contends that he has developed bilateral cataracts 
secondary to his service-connected diabetes mellitus.  Post-
service medical records show that the veteran was diagnosed 
with a beginning cataract in the left eye in September 1999.  
A November 1999 private treatment record notes that the 
beginning cataract in the left eye is probably secondary to 
diabetes mellitus.  VA examinations dated in September 2002, 
January 2004, June 2004, and December 2004 diagnosed immature 
cataracts of both eyes, but the examiners did not opine as to 
whether the opacities were related to the veteran's diabetes 
mellitus.  The Board, however, finds the November 1999 
private opinion stating that the veteran's cataract was 
probably related to his diabetes mellitus to be speculative 
and require a greater explanation of reasoning.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or an such relationship).  In addition, that opinion only 
addressed one eye, while the cataracts are shown to be 
bilateral.  As a VA examiner has not yet opined as to whether 
the veteran's bilateral cataracts are related to his service-
connected diabetes mellitus, the Board finds that an 
additional examination and opinion as to the likely etiology 
are necessary.

Finally, the Board finds that an additional examination 
addressing the nature and severity of the veteran's diabetic 
retinopathy is necessary.  At his June 2005 hearing before 
the Board, the veteran alleged that his diabetic retinopathy 
had worsened.  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Although 
the last VA examination of the eyes is not unduly remote, the 
veteran has indicated that his condition has worsened since 
the date of the latest treatment of record.  Because there 
may have been a significant change in the condition of the 
veteran's diabetic retinopathy disability, the Board finds 
that a new examination is in order.

Accordingly, the claim is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
opthamological examination.  The 
physician should review the record and 
render an opinion as to whether it is 
as likely as not (50 percent or more 
probability) that the veteran's 
cataracts are due to or aggravated by 
his service-connected diabetes 
mellitus.  The examiner should also 
describe the current nature and 
severity of the veteran's diabetic 
retinopathy and the extent to which the 
diabetic retinopathy impairs his visual 
acuity.  The examiner should also state 
whether the retinopathy results in, 
contributes to, or aggravates any other 
opthamological impairment.  The 
examiner should indicate that the 
claims folder has been reviewed and 
discuss the private and VA medical 
records of prior treatment for 
cataracts and diabetic retinopathy.  
The examiner should specifically 
address and reconcile this opinion with 
the November 1999 opinion finding that 
the veteran's cataract was probably 
secondary to diabetes mellitus.  If the 
examiner feels that the requested 
opinion cannot be given without resort 
to speculation, the examiner should so 
state.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for bilateral 
cataracts and for a compensable rating 
for diabetic retinopathy.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


